Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 7, 2017                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154779 & (78)                                                                                            David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154779
                                                                     COA: 325730
                                                                     Wayne CC: 14-008324-FC
  CARL RENE BRUNER II,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to amend the application is GRANTED. The
  application for leave to appeal the October 11, 2016 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.305(H)(1). We further ORDER the Wayne
  Circuit Court, in accordance with Administrative Order 2003-03, to determine whether
  the defendant is indigent and, if so, to appoint attorney Michael J. McCarthy, if feasible,
  to represent the defendant in this Court. If this appointment is not feasible, the trial court
  shall, within the same time frame, appoint other counsel to represent the defendant in this
  Court. The parties shall file supplemental briefs within 42 days of the date of the order
  appointing counsel, addressing: (1) whether the admission of Westley Webb’s
  preliminary-examination testimony at the defendant’s joint trial with Michael Lawson
  violated the defendant’s constitutional right to confrontation, despite the trial court’s
  redaction of that testimony and limiting instruction to the jury, see Gray v Maryland, 523
U.S. 185 (1998); Bruton v United States, 391 U.S. 123 (1968); and (2) if so, whether the
  error in admitting the testimony was harmless, see People v Carines, 460 Mich. 750, 774
  (1999). The parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 7, 2017
          s0705
                                                                                Clerk